Case 1:18-cv-00793-PAB-MEH Document 76 Filed 08/26/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

       Civil Action No. 1:18-cv-00793-PAB-MEH

       DEVIN BANTON, individually, and on behalf of all others similarly situated,

                          Plaintiffs,

       v.

       THE BOARD OF GOVERNORS OF THE COLORADO STATE UNIVERSITY
       SYSTEM, by and on behalf of the COLORADO STATE UNIVERSITY;

                          Defendant.

        ________________________________________________________________________

                  JOINT MOTION TO SET SETTLEMENT CONFERENCE
        _______________________________________________________________________

            The parties, through their counsel of record, hereby move the Court to schedule a

  settlement conference to occur in December 2019, and state as follows:

            Compliance With D.C.COLO.LCivR 7.1 (A): Plaintiff’s counsel consulted with

  Defendant’s counsel, who authorized this motion to be jointly made.

  1.        On March 22, 2019, the parties participated in a Settlement Conference with Magistrate

  Judge Hegarty, which resulted in an agreement to settle the claims in this action. ECF No. 60.

  2.        The parties’ agreement contemplates a 45-day notice period, which commenced on July

  29, 2019, during which Class Members have the opportunity to file claims, opt out, or object to

  the settlement, to be followed by a 60-day period of informal negotiation between the parties.

  ECF No. 68-1 at 1.

  3.        The parties have agreed to submit any issues that are not resolved during informal

  negotiations to Magistrate Judge Hegarty during a second settlement conference. Id.


                                                    1
Case 1:18-cv-00793-PAB-MEH Document 76 Filed 08/26/19 USDC Colorado Page 2 of 2




  4.     The Final Fairness Hearing is scheduled for January 28, 2020, and the parties’ Joint

  Motion for Final Approval is due by January 14, 2020. ECF No. 74.

  5.     The parties have conferred, and agree that it is unlikely that the Court will have a full day

  available for a settlement conference prior to the date on which their Joint Motion for Final

  Approval is due if the parties wait until the end of the informal negotiation period – November

  15, 2019 – to schedule the second settlement conference. As such, they respectfully ask that the

  conference be set at this time, to occur in December 2019.

  6.     If the parties are able resolve all of the issues in the case through informal negotiation,

  they will promptly notify the Court.

         WHEREFORE, the parties respectfully ask the Court to set a scheduling conference to

  occur in December 2019.

         DATED this 26th day of August, 2019.

  /s/ Adam M. Harrison                                  /s/ Heather K. Kelly
  ___________________________________                   ____________________________________
  David H. Miller                                       HEATHER K. KELLY
  Adam M. Harrison                                      Assistant Attorney General
  SAWAYA & MILLER LAW FIRM                              Civil Litigation and Employment Law
  1600 Ogden Street                                     Section
  Denver, Colorado 80218                                1300 Broadway, 10th Floor
  Attorneys for Plaintiff                               Denver, Colorado 80203
                                                        Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

         I certify that on this 26th day of August, 2019, I filed the foregoing Motion through the
  Court’s CM/ECF system, generating a true and accurate copy to all counsel of record.

                                                        /s/ Adam M. Harrison
                                                        ____________________________________
                                                        Adam M. Harrison



                                                   2
